Name: Commission Regulation (EEC) No 3307/87 of 3 November 1987 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 June to 31 August 1986
 Type: Regulation
 Subject Matter: fisheries;  civil law;  agri-foodstuffs
 Date Published: nan

 4. 11 . 87No L 313/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3307/87 of 3 November 1987 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 June to 31 August 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, situation on the markets in those two Member States can be assessed only on the basis of information covering each three-month period from 1 March 1986 ; whereas the market situation in Spain and Portugal should there ­ fore be assessed on the basis of the situation prevailing from the second three-month period following that date and the maximum amount of the compensation fixed, where appropriate, for the period commencing on 1 June 1986 ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2315/86 (2), and in particular Article 17 (6) thereof, Whereas an analysis of the situation on the market in tuna in Spain has shown that for certain species and presentations of the product considered, during the period 1 June to 31 August of the 1986 fishing year, both the quarterly average market price and the entry price referred to in Article 3 of Regulation (EEC) No 1196/76 were less than 90 % of the Community producer price in force , as fixed by Council Regulation (EEC) No 3605/85 of 17 December 1985 fixing the Community producer price for tuna intended for the canning industry for the 1986 fishing year ^; Having regard to Council Regulation (EEC) No 1196/76 of 17 May 1976 laying down general rules for the granting of compensation to producers of tuna for the canning industry (3), and in particular Article 7 thereof, Whereas the detailed rules for granting the compensatory allowance were laid down by Commission Regulation (EEC) No 2469/86 of 31 July 1986 laying down detailed rules for the granting of compensation to producers of tuna for the canning industry (4) ; Whereas compensation is to be granted, if necessary, to Community producers of tuna in respect of tuna for the canning industry ; whereas this measure was included in order to compensate Community producers for any disad ­ vantages that may arise under the import arrangements ; whereas by virtue of those arrangements a fall in the import prices for tuna could directly threaten the income level of Community producers of this product ; Whereas the information currently available to the Commission does not suggest that the current level of prices on the Community market in Spain is caused by an abnormal increase in the quantities of Spanish produc ­ tion landed in the Community ; Whereas compensation is granted for the quantities of tuna supplied to the canning industry during the three ­ month period for which prices were recorded, where simultaneously the quarterly average price on the Community market and the free-at-frontier price are less than 90 % of the Community producer price and this fall in prices is occasioned by the level of prices on the world market in tuna and is not caused by an abnormal increase in the quantities produced by Community producers and landed in the Community ; Whereas, since the application of these arrangements to Spain and Portugal was postponed until 1 March 1986 in accordance with Article 394 of the Act of Accession , the Whereas compensation should therefore be granted, for the period 1 June to 31 August 1986, to tuna producers established in Spain and the maximum amount of compensation for each of the products concerned should be fixed within the limits necessary to ensure that the fall in prices on the Community market does not threaten the income derived by producers of the products from the sale of the quantities produced, be it on the Community market or on that of third countries ; whereas in order to assess the actual fall in income on the basis of available data, reference should be made to trends over a suffic ­ iently representative period by means of appropriate criteria ; whereas this maximum amount is fixed on the basis of data which , in the immediate future, of necessity reflect a situation which is fragmentary because limited -to only part of the fishing year and as the year progresses it(') OJ No L 379, 31 . 12 . 1981 , p. 1 . (2) OJ No L 202, 25 . 7 . 1986, p. 1 . (3) OJ No L 133 , 22 . 5 . 1976, p. 1 . h) OJ No L 211 , 1 . 8 . 1986, p. 19 . 0 OJ No L 344, 21 . 12. 1985, p. 11 . 4. 11 . 87 Official Journal of the European Communities No L 313/ 15 (ECU/tonne) Maximum amount of compensationProduct will be necessary to take into account all the factors contributing to a more complete assessment of the situa ­ tion ; Whereas the Management Committee for Fishery Products has not delivered an opinion within the time limit set by its chairman, Yellowfin tuna, whole, weighing more than 10 kg each Yellowfin tuna, whole , weighing not more than 10 kg each Whole skipjack Big eye tuna Albacore 76 79 0 0 0 HAS ADOPTED THIS REGULATION Article 1 1 . The compensation referred to in Article 1 7 of Regu ­ lation (EEC) No 3796/81 shall apply for the period 1 June to 31 August 1986 to producers of tuna established in Member States other than Spain and Portugal for products intended for the canning industry in the Community within the following maximum amounts : 2 . The compensation shall be granted in accordance with the provisions of Regulation (EEC) No 2469/86. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission